 
 
I 
111th CONGRESS
2d Session
H. R. 5372 
IN THE HOUSE OF REPRESENTATIVES 
 
May 24, 2010 
Mr. Meek of Florida (for himself, Mr. Pomeroy, and Mr. Nunes) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to treat any business credit attributable to wind, solar, or biomass electricity production and investment in solar energy property as refundable to the extent the taxpayer makes new wind, solar, and other renewable energy investments. 
 
 
1.Wind, solar, and biomass production and solar investment credits made temporarily refundable 
(a)In generalSection 38 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection: 
 
(e)Special rule for electricity produced from wind, solar, and biomass and investments in solar energy property 
(1)In generalIn the case of any specified energy business credit for any taxable year beginning in 2010 or 2011, the taxpayer may elect to treat such credit (or any portion thereof) as allowed for such taxable year under subpart C and not under this section. 
(2)Limited to investment in wind, solar and other renewablesThe amount of specified energy business credit with respect to which an election may be made under paragraph (1) shall not exceed the basis of any facility described in section 45(d), or property described in section 48(a)(3), placed in service by the taxpayer during the subsequent taxable year. 
(3)DefinitionsFor purposes of this subsection— 
(A)Specified energy business creditThe term specified energy business credit means, with respect to any taxable year, the sum of— 
(i)any current year business credit (determined without regard to this subsection) to the extent determined under section 45(a) or 48(a) with respect to specified energy property, plus 
(ii)any business credit carryforwards carried to such taxable year (determined without regard to this subsection) to the extent determined under section 45(a) or 48(a) with respect to specified energy property . 
(B)Specified energy propertyThe term specified energy property means any property described in section 48(a)(3)(A)(i), any facility described in paragraph (1), (2), or (3) of section 45(d), or any facility using solar energy to produce electricity and described in section 45(d)(4).  
(4)Special rules 
(A)General business credit reducedThe credit which would (but for this subsection) be allowed under subsection (a) for the taxable year shall be reduced by the amount of credit treated as allowed under subpart C for the taxable year by reason of paragraph (1). 
(B)RecaptureThe Secretary shall, by regulations, provide for recapturing the benefit of any credit treated as allowed under subpart C for a taxable year by reason of paragraph (1) in the case that the amount of such credit exceeds the basis of specified energy property placed in service by the taxpayer during the subsequent taxable year.. 
(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2009.  
 
